Citation Nr: 1039653	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to November 
1953.  He received the Combat Infantry Badge.  The appellant is 
the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death.  

The appellant testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with the Veteran's claims folder.

In May 2010, the Board remanded this matter for further 
development.

In May 2010, the Board granted the appellant's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2008; the immediate cause of death 
was cardiopulmonary arrest, due to or as a consequence of aortic 
dissection.

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), rated 50 percent 
disabling, effective June 2, 2003.

3.  The Veteran's service-connected PTSD contributed to the fatal 
aortic dissection.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for the 
cause of the Veteran's death, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A.
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a qualifying 
veteran who died from a service connected disability.  See Darby 
v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a 
service connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death 
of the veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In a DIC claim based on cause of death, the first requirement for 
service connection, evidence of a current disability, will always 
have been met (the current disability being the condition that 
caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 
509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran died in July 2008.  His death certificate listed the 
primary cause of death as cardiopulmonary arrest, due to or as a 
consequence of aortic dissection.  At the time of his death, 
service connection was in effect for PTSD.  Furthermore, the 
Veteran's medical records reveal that he had been treated for and 
diagnosed as having hypertension.  The appellant contends that 
the Veteran's hypertension caused his fatal aortic dissection and 
that his service-connected PTSD contributed to his hypertension.

There are conflicting medical opinions as to whether a 
relationship existed between the Veteran's fatal aortic 
dissection and his service-connected PTSD.  The Board, therefore, 
must weigh the credibility and probative value of these opinions, 
and in so doing, may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).

In an August 2008 letter, Harvey Lerner, M.D., stated that the 
Veteran died of the effects of a dissecting aortic aneurysm.  He 
opined that the aortic dissection was likely ("more likely than 
not") the result of the Veteran's hypertension.  This opinion 
was based on the fact that a dissecting aortic aneurysm was 
likely ("more likely than not") to occur in people with 
hypertension.

In a September 2009 letter, Dr. Lerner stated that he began 
treating the Veteran for hypertension in 2003 and that 
hypertension, along with defects in the aortic wall itself, were 
factors in an aortic dissection.  He opined that the presence of 
hypertension, which was likely ("more likely than not") caused 
by the Veteran's PTSD, over the years facilitated the evolution 
of thoracic aortic aneurysm where it might undergo dissection.  
No apparent reasoning or explanation was provided as to the 
opinion concerning the relationship between the Veteran's PTSD 
and hypertension.

In November 2009, a VA physician reviewed the Veteran's claims 
file and opined that there was no medical evidence to support a 
causal relationship between hypertension and PTSD.  The apparent 
reasoning behind this opinion was that there was no medical 
evidence in the medical literature to support such a 
relationship.  

In May 2010, Craig N. Bash, M.D. reviewed the Veteran's medical 
records and death certificate and opined that after considering 
every possible sound medical etiology/principal, it was likely 
("to at least the 50% level of probability") that the Veteran's 
hypertension was caused by his PTSD and that his hypertension 
caused his fatal aortic dissection.  This opinion was based on 
the fact that the Veteran had a serious form of PTSD (rated as 50 
percent disabling) and that psychiatric disorders and 
cardiovascular disorders, such as PTSD and hypertension/coronary 
artery disease, had been extensively studied.  

He cited several pieces of medical literature and reasoned that 
based on such studies, the Veteran's disease likely started at 
the time of plaque formation, which progressed over many years.  
Agitation and autonomic arousal secondary to PTSD resulted in 
activation of the sympathoadrenal/pituitary-adrenal axis, which 
induced high blood pressure and increased fatty acids/plaque.  
Hypertension and plaque were well known causes of aortic 
dissection and aneurysm.  The Veteran's medical records did not 
contain any other more likely cause for his hypertension.  Thus, 
Dr. Bash concluded that the Veteran's fatal aortic dissection and 
aneurysm were caused by his PTSD and hypertension, as supported 
by the medical literature.

Dr. Bash wrote that the VA physician's opinion that there was no 
medical literature to support a relationship between hypertension 
and PTSD was incorrect because the literature was full of 
research articles and book chapters which supported such a 
relationship, the VA physician did not acknowledge or address any 
such evidence, and he did not otherwise fully explain the nature 
and etiology of the Veteran's cause of death.

In July 2010, the VA physician who provided the November 2009 
opinion re-reviewed the Veteran's claims file and opined that the 
Veteran's hypertension was not likely ("less likely") secondary 
to his PTSD and that it was not likely ("less likely as not") 
that his PTSD contributed to or hastened his death secondary to 
fatal aortic dissection.  These opinions were apparently based on 
the fact that the Veteran had been diagnosed as having essential 
hypertension and that hypertension was a risk factor of aortic 
dissection.

Dr. Lerner's August 2008 and September 2009 opinions and Dr. 
Bash's May 2010 opinion are accompanied by rationales that are 
consistent with the evidence of record.  Therefore, these 
opinions are entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

With regard to whether a relationship existed between the 
Veteran's hypertension and his service-connected PTSD, Dr. 
Lerner's September 2009 opinion is unaccompanied by any 
explanation or reasoning and is therefore of limited probative 
value.  Id.  

While the November 2009 and July 2010 opinions of the VA 
physician and Dr. Bash's May 2010 opinion are all accompanied by 
a rationale, the Board concludes that Dr. Bash's May 2010 opinion 
that it was likely that a relationship existed between the 
Veteran's PTSD and his fatal aortic dissection is more probative 
than the VA physician's contrary opinions.  Dr. Bash provided a 
very thorough and detailed explanation that was based on a review 
of the Veteran's medical records and various pieces of medical 
literature.  Furthermore, he specifically addressed the VA 
physician's November 2009 opinion and explained the reasons why 
the opinion was incorrect.

The VA physician, however, did not discuss any of the medical 
literature concerning the possible relationship between 
psychiatric disabilities, such as PTSD, and hypertension and 
neither acknowledged nor discussed Dr. Bash's May 2010 opinion.

The most probative evidence is in favor of a conclusion that the 
Veteran's service-connected PTSD at least contributed to 
hypertension and that an etiological relationship existed between 
hypertension and his fatal aortic dissection. Therefore, the 
Veteran's service-connected PTSD, while not a principal cause of 
his death, contributed substantially or materially to his death.  
Resolving all reasonable doubt in favor of the appellant, the 
Board concludes that the criteria for service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 
1310, 5107(b); 38 C.F.R. §§ 3.303, 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


